Citation Nr: 0521819	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  01-09 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for arteriosclerosis 
cardiovascular disease.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 19, 1965 to May 
21, 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadephia, Pennsylvania.  In that decision the RO denied 
entitlement to service connection, in pertinent part, for a 
heart condition.  

In December 2003, the veteran testified at a personal 
hearing, with the undersigned presiding.  A copy of the 
transcript of the hearing has been associated with the 
veteran's claims file.  

This case was previously before the Board in June 2004, at 
which time it was remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for additional 
development notifying the veteran of the Veteran's Claims 
Assistance Act of 2000 (VCAA) and to obtain the veteran's 
Social Security Administration Records. 

Although, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

On the veteran's July 9, 1965 report of medical history for 
enlistment in to the military he indicated that he had a 
history of palpitation or pounding heart.  In August 1967 the 
veteran presented with complaints of chest pain and heart 
palpitations.  He reported that for the last three or four 
months he experienced pain which was pressing in character 
and radiated to the left shoulder and arm down to the elbow.  
He was observed for heart disease, and the examiner noted 
that heart disease was not found.  

In conjunction with this claim, the veteran stated that he 
was a patient at the 3rd Field Hospital while on active duty 
in early 1967.  In a May 2000 letter the veteran indicated 
than he was treated in early 1967 by a Dr. T. at the 3rd 
Field hospital for heart palpitations.  The veteran 
reasserted that he was treated at the 3rd Field hospital for 
his heart problems in two August 2000 letters and an August 
2002 statement.  On the veteran's December 2005 substantive 
appeal, he indicated that he was retrieving his military unit 
records from Carlisle War College, Upton Hall, Carlisle, 
Pennsylvania 17013-5046, which would support his claim of 
treatment during service.  It does not appear that the RO 
attempted to collect these records, which may verify the 
veteran's claim of treatment while in service.  

Additionally, during the course of this appeal the veteran 
has consistently maintained that he was treated at the VA 
outpatient treatment center in Newark, New Jersey in 1969.  
The RO has attempted to obtain these records multiple times, 
and the RO has received notification from the Lyons, VA and 
East Orange, VA indicating that the veteran's 1969 medical 
records are not on file.  On the veteran's December 2005 
substantive appeal, he reported that he spoke with S. of the 
V.A. Medical Records Repository (Repository) in Lenexa, 
Kansas and was told that with the proper "accension" 
number, she could retrieve the veteran's records.  The 
veteran provided the phone number for the Repository and 
requested that the RO contact the Repository and obtain his 
records.  It does not appear that the RO attempted to contact 
the Repository and obtain these records.  

Also, the Social Security Administration indicated that the 
veteran's records had been retired.  His records were 
apparently sent to a storage facility and the location was 
provided.  No attempt was made to get the records from that 
location.

Full compliance with the duty to assist includes VA's 
assistance in obtaining relevant records when the veteran has 
provided concrete data as to time, place and identity of a 
health care provider.  Olson v. Principi, 3 Vet. App. 480, 
483 (1992).  The VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the VA.  38 U.S.C.A. § 5103A (West 2002).  Consequently, on 
remand, the RO should attempt to obtain the veteran's 
treatment records from the 3rd Field Hospital and the V.A. 
Medical Records Repository.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should take necessary 
action to request service medical 
records from the 3rd Field Hospital 
in Vietnam from January to August 
1967.

2. The RO should take necessary 
action to request service medical 
records from the V.A. Medical 
Records Repository that the veteran 
referred to in his December 2005 
substantive appeal. 

3.The RI should take necessary 
action to request the veteran's 
Social Security records from the 
storage facility previously 
identified.  If these records could 
not be obtained, this should be 
indicated.

3.  After completing any additional 
development deemed necessary, the 
RO should re-adjudicate the 
veteran's claim of entitlement to 
service connection for a heart 
disorder in light of all relevant 
evidence and pertinent legal 
authority.  If the benefit sought 
on appeal remains denied, the 
veteran and his representative 
should be furnished a supplemental 
statement of the case and be given 
an opportunity to respond.

  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




